Citation Nr: 0803669	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-14 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a higher initial evaluation for headaches, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965 and from March 1965 to April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and February 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

Evidence concerning compensation for cervical spine 
disability was received at the Board in 2007.  This matter is 
referred to the RO for appropriate action.  


FINDING OF FACT

The veteran does not have prostrating headaches averaging one 
in 2 months over the last several months.  


CONCLUSION OF LAW

The criteria for a compensable rating for headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, § 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through April 2001 and 
March 2004 letters to the veteran that addressed all four 
notice elements.  The letters informed the veteran of the 
evidence required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information, including that in the veteran's possession, to 
the AOJ.

The veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Notice was provided 
prior to the last RO adjudication in the April 2005 statement 
of the case.  

The veteran was notified of effective dates for ratings in 
March 2006.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Any timing deficiencies in VA's duties to notify the 
veteran concerning effective date for the claim is harmless, 
as the Board has denied entitlement to a higher rating, thus 
rendering moot any issues with respect to implementing an 
award.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and examined the veteran in October 2002.  The 
veteran was scheduled for a more recent examination to assess 
the severity of his headaches in October 2006, but he failed 
to report.  While VA has a statutory duty to assist the 
veteran in developing evidence pertinent to a claim, the 
veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
Board will proceed with the claim based on the evidence of 
record.  See 38 C.F.R. § 3.655(b) (2007).  VA has satisfied 
its assistance duties.



Higher rating

The veteran feels that a higher rating is warranted for his 
service-connected headaches.  Disability ratings are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating 
schedule.

The veteran's headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under it, migraines with less frequent 
attacks warrant a noncompensable rating.  Migraines with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months warrant a 10 percent rating.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disability has not significantly changed 
and that a uniform rating is warranted.

On VA examination in October 2002, the veteran reported that 
he usually has hot, burning headaches, but occasionally they 
are throbbing.  He would take pain medication which seemed to 
help.  Occasionally, if the pain was severe, he would get 
some nausea and maybe some blurring of vision.  Light and 
noise would bother him, but he could go on with what he was 
doing usually and did not need to go to bed.  The examiner 
diagnosed headaches, most likely muscle contraction, doubt 
that these are migraine in nature.  The VA outpatient 
treatment records associated with the claims folder do not 
show treatment for headaches.

Since the veteran does not have characteristic prostrating 
attacks averaging one in 2 months, a compensable rating is 
not warranted.  The veteran has stated that when he gets 
headaches, he could go on with what he was doing usually and 
did not need to go to bed.  He has not given a description of 
the frequency of his headaches, and he failed to report for 
VA neurological examination scheduled in October 2006.  The 
representative requests consideration of 38 C.F.R. § 4.7.  
However, the degree of disability shown more nearly 
approximates the criteria for a noncompensable rating than 
for a higher rating.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Entitlement to a compensable disability rating for headaches 
is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


